EXHIBIT 10.1

 

[FORM OF RESTRICTED STOCK UNIT AWARD NOTICE]

 

TRIBUNE COMPANY

INCENTIVE COMPENSATION PLAN

(As Amended and Restated, Effective May 12, 2004)

 

[YEAR] RESTRICTED STOCK UNIT AWARD NOTICE

 

Grantee:

 

Type of Award:

Restricted Stock Unit Award

Number of Shares:

 

Date of Grant:

 

Grant Number:

 

 

1.         Grant of Award. This Award Notice serves to notify you that the
Compensation & Organization Committee (the “Committee”) of the Board of
Directors of Tribune Company (“Tribune”) hereby grants to you, under Tribune’s
Incentive Compensation Plan (As Amended and Restated, Effective May 12, 2004)
(the “Plan”), a restricted stock unit award (the “Award”), on the terms and
conditions set forth in this Award Notice and the Plan, representing the right
to receive up to the number of shares of Tribune Common Stock (the “Common
Stock”) set forth above. The Plan is incorporated herein by reference and made a
part of this Award Notice. You should review the terms of this Award Notice and
the Plan carefully. The capitalized terms used in this Award Notice are defined
in the Plan.

2.

Vesting.

(a) Service Vesting. Subject to the terms set forth in this Award Notice and the
Plan, the Award will vest on account of your continued employment or service
with Tribune or one of its Subsidiaries [(1) on the first anniversary of the
Date of Grant with respect to one-third of the number of shares of Common Stock
subject to the Award, rounded down to the nearest whole share, (2) on the second
anniversary of the Date of Grant with respect to an additional one-third of the
number of shares of Common Stock subject to the Award, rounded down to the
nearest whole share and (3) on the third anniversary of the Grant Date with
respect to the remaining shares of Common Stock subject to the Award] [OR] [on
the third anniversary of the Date of Grant with respect to all of the shares of
Common Stock subject to the Award].

(b) Termination Due to Death, Disability or Retirement. In the event of a
termination of your employment or service with Tribune and each of its
Subsidiaries due to your death, Disability or Retirement, your Award will become
fully vested as of the effective date of your termination of employment or
service with respect to all of the shares of Common Stock subject to the Award.

(c) Termination for Reasons Other than Death, Disability or Retirement. In the
event of a termination of your employment or service with Tribune and each of
its Subsidiaries for any

 

 


--------------------------------------------------------------------------------



 

reason other than death, Disability or Retirement prior to the complete vesting
of the Award, the unvested portion of the Award shall be forfeited as of the
date of such termination.

3.                 Reinvestment of Dividend Equivalents. As of each date on
which Tribune pays a regular cash dividend to record owners of shares of Common
Stock (a “Payment Date”), the number of shares of Common Stock subject to the
Award shall be increased by (i) the product of the total number of shares of
Common Stock subject to the Award immediately prior to such Payment Date and not
yet issued to you pursuant to Section 4 multiplied by the dollar amount of the
cash dividend paid per share of Common Stock, divided by (ii) the Fair Market
Value of a share of Common Stock on such Payment Date. Such additional shares of
Common Stock shall be subject to all of the terms and conditions of the Award,
including the vesting conditions set forth in Section 2.

4.                 Issuance of Shares. Except as otherwise provided by Sections
5 and 7 of this Award Notice, Tribune shall issue a certificate representing the
number of whole shares of Common Stock that become vested pursuant to Section 2
or Section 6 on the earliest practicable date (as determined by Tribune)
following the date of vesting, and any fractional shares shall be paid in cash.
Notwithstanding the foregoing, if you are a “Specified Employee,” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
you terminate employment or service due to Retirement, then the shares of Common
Stock subject to the Award which become vested as a result of such Retirement
shall be issued to you as of the six-month anniversary of the date on which your
employment or service terminates. The shares of Common Stock may be issued
during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.

5.

Effect of Breach of Certain Covenants.

(a)               In General. If you engage in any act of fraud, insider trading
or other securities law violation then: (1) you immediately forfeit, effective
as of the date you engage in such conduct, the unvested portion of the Award;
and (2) any shares of Common Stock subject to the Award that have vested. If the
shares of Common Stock that vested prior to the date you engage in such conduct
have been distributed to you, you must return such shares to Tribune or, at the
option of Tribune, pay to Tribune the Fair Market Value, as of the date you
engage in such conduct, of such shares of Common Stock.

(b)               Set-Off. By accepting the Award, you consent to a deduction
from any amounts Tribune or any Subsidiary owes you from time to time
(including, but not limited to, amounts owed to you as wages or other
compensation, fringe benefits, or vacation pay), to the extent of the amount
that you owe Tribune under subsection (a) of this Section 5. Tribune may elect
to make any set-off in whole or in part. If Tribune does not recover by means of
a set-off the full amount that you owe Tribune, you shall immediately pay the
unpaid balance to Tribune.

6.                 Effect of Change in Control. Upon the occurrence of a “change
in control” of Tribune, as defined in the Plan, the unvested portion of the
Award shall immediately vest as of the date of the occurrence of such event.

 

2

 


--------------------------------------------------------------------------------



 

 

7.                 Withholding Taxes. As a condition to the delivery to you of
any shares of Common Stock subject to the Award, you must first pay to Tribune
such amount as Tribune may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such shares. You
may notify Tribune in writing prior to the vesting of the Award that you intend
to pay the Required Tax Payments in cash and no later than two business days
prior to the applicable vesting date make a cash payment to Tribune in an amount
equal to such Required Tax Payments. If you do not make such election and cash
payment, Tribune shall withhold from the shares of Common Stock otherwise to be
delivered to you pursuant to the Award, a number of whole shares of Common Stock
having a Fair Market Value equal to the Required Tax Payments. Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and you shall pay the remaining amount due in cash.

 

8.               Adjustment. The number of shares of Common Stock subject to the
Award and the securities subject to the Award shall be subject to the adjustment
provisions in the Plan.

 

9.                 Nonassignability. The Award and all rights with respect to
shares of Common Stock issuable thereunder, may not, except as otherwise
provided in the Plan, be sold, assigned, transferred, pledged or encumbered in
any way prior to the vesting and issuance of such shares to you, whether by
operation of law or otherwise, except pursuant to a qualified domestic relations
order or by will or the laws of descent and distribution. After the vesting and
issuance of the shares of Common Stock subject to the Award, the sale or other
transfer of the shares of Common Stock issued under the Award shall be subject
to applicable laws and regulations under the Securities Exchange Act of 1934.

10.              Limitation of Rights. Except as otherwise provided in Section
3, you will not have any rights as a stockholder with respect to the shares of
Common Stock subject to the Award until you become the holder of record of such
shares upon the issuance by Tribune of such shares of Common Stock to you.
Neither the Plan, the granting of the Award nor this Award Notice gives you any
right to remain in the employment or service of Tribune or any Subsidiary.

11.              Rights of Tribune and Subsidiaries. This Award Notice does not
affect the right of Tribune or any Subsidiary to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.

12.              Plan Controls. The Award is subject to all of the provisions of
the Plan, which is hereby incorporated by reference, and is further subject to
all the interpretations, amendments, rules and regulations that may from time to
time be promulgated and adopted by the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.

 

3

 


--------------------------------------------------------------------------------



 

 

13.              Governing Law. This Award Notice shall be governed by and
construed in accordance with the laws of the State of Delaware, except as
superseded by applicable federal law, without giving effect to its conflicts of
law provisions.

14.              Notices. All notices and other communications to Tribune
required or permitted under this Award Notice shall be written, and shall be
either delivered personally or sent by first-class mail, postage prepaid,
addressed to Tribune’s office at 435 North Michigan Avenue, Chicago, Illinois
60606, Attention: Senior Vice President – Human Resources.

15.              Acknowledgement. By accepting this Award, the undersigned
acknowledges receipt of, and understands and agrees to be bound by, this Award
Notice and the Plan. The undersigned further acknowledges that this Award Notice
and the Plan set forth the entire understanding between him or her and Tribune
regarding the restricted stock unit award granted by this Award Notice and that
this Award Notice and the Plan supersede all prior oral and written agreements
on that subject.

 

 

 

4

 

 

 